Citation Nr: 9904152	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
schizophrenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
July 1979.

In June 1989, the Board of Veterans' Appeals (Board) denied 
service connection for a psychiatric disorder.  The veteran 
did not file an appeal from this decision.

By an October 1996 rating action, the aforementioned regional 
office (RO) determined that new and material evidence had not 
been submitted to reopen the veteran's claim concerning 
service connection for schizophrenia.  The veteran filed a 
notice of disagreement in November 1996 and a statement of 
the case was issued in January 1997.  The veteran perfected 
his appeal in March 1997 and testified before a local hearing 
officer in May 1997.  

On his March 1997 Form 9, the veteran indicated that he 
wanted to testify in Washington, D.C., before a Board member.  
This hearing was scheduled to take place on August 5, 1998.  
However, in two written memorandums dated in June 1998, the 
veteran indicated that he did not wish to appear for this 
hearing.  

In a written statement associated with the claims file in 
August 1994, the veteran appears to raise a claim concerning 
an earlier effective date for service connection for a foot 
disability.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for initial consideration. 
  
In March 1997, the veteran submitted an application for 
increased compensation benefits based on unemployability.  It 
does not appear that the RO has taken any action on this 
claim.  This claim is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the medical evidence 
presented since the June 1989 Board denial of service 
connection for a psychiatric disorder constitutes new and 
material evidence and that his claim concerning service 
connection for schizophrenia should be reopened.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been received in connection with the veteran's claim of 
entitlement to service connection for schizophrenia, and the 
veteran's claim for this benefit has therefore been reopened.


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder in a decision dated in June 1989; there was no 
timely appeal to the United States Court of Veterans Appeals.

2.  The evidence obtained since the Board's June 1989 
decision includes outpatient and hospitalization records, lay 
statements provided by the veteran's employers, former 
teachers and friends, written statements from the veteran, a 
transcript of the veteran's testimony at a local hearing in 
May 1997, and letters from a private psychologist. 

3.  Evidence received since the June 1989 Board decision is 
new and material to reopen the veteran's claim concerning 
service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The June 1989 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7103 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998). 

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in a June 1989 decision, the Board denied the 
veteran service connection for a psychiatric disorder.  The 
Board found, in pertinent part, that there was no tenable 
basis in the evidence for concluding that the veteran's 
problems with post service adjustment were due to a 
psychiatric disorder during service or to military training.  
This decision became final as of June 12, 1989, and the 
Chairman of the Board has not ordered reconsideration of this 
decision to date.  38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).

At the time of the Board's June 1989 decision, the evidence 
of record included the veteran's service medical records 
(which reflect no reported history of pre-service psychiatric 
symptoms and also reflect no complaints or diagnosis of a 
psychiatric condition during active duty), VA and private 
outpatient treatment and hospitalization records, written 
statements from the veteran and a tape of the veteran's Board 
hearing in May 1989. 

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit concluded 
that the Court of Veterans Appeals erred in adopting the 
Colvin test in that it failed to defer to the reasonable 
definition of a statutory term adopted by a regulation 
promulgated by the Secretary.  In summary, the Federal 
Circuit disapproved of the Colvin test as applied to 
veterans' claims, vacated the court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  In view of the decision in this case, 
this will not result in any prejudice to the veteran.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim includes additional outpatient 
and hospitalization records, lay statements provided by the 
veteran's employers, former teachers and friends, written 
statements from the veteran, and his testimony at a local 
hearing in May 1997.  Most importantly, the evidence also 
includes several written statements from Gary H. Bachara, 
Ph.D.  One such letter, dated in October 1996, includes the 
following text:

I am writing you to give you the results 
of our evaluation of [the veteran] who 
came to us July 10, 1996 for an 
evaluation.  He presented himself with a 
request for an evaluation to establish a 
reason to receive VA benefits.  He feels 
that his schizophrenia that he is 
suffering from was developed during his 
tour of duty in the military. . . .

[The veteran] grew up in conditions 
commonly attributed to the development of 
Schizophrenia; his parents were highly 
religious and unpredictably punitive in a 
violent manner.  [The veteran] described 
being beaten with an ax handle by his 
father.  He also reported frequently 
being stripped naked and whipped with an 
electric cord by his mother.  He was not 
allowed a life of his own as a child and 
related his father made him quit the 
football team in high school in order to 
sing in the choir at his father's church.

[The veteran] describes his activities in 
high school as preaching a lot.  After 
high school, [the veteran] joined the 
military and I am sure you are familiar 
with the circumstances, etc.  During his 
military career, he described himself as 
being a loner, not getting along with 
other servicemen. . . . 

It is obvious that his paranoia and 
hallucinations are military oriented but 
it is impossible to say that he would 
have never developed schizophrenia had he 
not been in the military. . . . 

However, in December 1996, another written statement signed 
by Dr. Bachara was associated with the claims file.  This 
statement includes the following text:

[The veteran] has been evaluated by me 
during the period 8-96 - present and it 
is my feeling that he was schizophrenic 
in his later years of high school and 
while in the military.

In written statements dated in January 1997, May 1997 and 
June 1997, Dr. Bachara wrote, in pertinent part, that the 
veteran's schizophrenia began in his later years of high 
school and was aggravated by his military experience.  

The Board finds that these written statements from Dr. 
Bachara, (which must be assumed to be true) are new and 
material evidence in relation to the Board's June 1989 
decision.  In Molloy v. Brown, 9 Vet. App. 513 (1996), the 
Court of Veterans Appeals held that a medical opinion need 
not be expressed in terms of certainty in order to serve as 
the basis for a well-grounded claim.  Dr. Bachara's written 
statements were not of record at the time of the last final 
disallowance of the claim and are not merely cumulative of 
other evidence that was then of record.  Moreover, the 
statements are probative of the question of whether there is 
a causal connection between the veteran's current 
schizophrenia and his active duty.  The Board concludes that 
the veteran has presented new and material evidence regarding 
his previously denied claim of entitlement to service 
connection for schizophrenia and the petition to reopen is 
granted.  Accordingly, consideration may be given to the 
entire evidence of record without regard to any prior denial.


ORDER

The veteran's claim of entitlement to service connection for 
schizophrenia has been reopened.  The appeal is granted to 
this extent subject to the following remand directions of the 
Board.


REMAND

Although the veteran's claim for service connection is 
reopened, the Board has also determined that additional 
development is necessary before a decision on the merits can 
be made.  

The Board notes that during his May 1997 local hearing, the 
veteran indicated that he had been receiving total disability 
compensation from the Social Security Administration for 
approximately seven years.  The administrative decision, 
examination report(s) and other underlying medical records 
used as a basis to grant any such benefits should be obtained 
from the Social Security Administration and the appropriate 
State Agency.  In Hayes v. Brown, 9 Vet. App. 67 (1996), the 
Court of Veterans Appeals held that as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration and to give that evidence appropriate 
consideration and weight.  In this case, such records may 
prove relevant to the veteran's claim for service connection.  

As noted above, Dr. Bachara has suggested that the veteran 
had preexisting schizophrenia which was aggravated by 
military service.  A VA medical opinion is needed regarding 
the issue on appeal.  "BVA panels may consider only 
independent medical evidence to support their findings."  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the 
veteran did undergo a VA examination in August 1997, the VA 
examiner did not have the benefit of reviewing any relevant 
documents which may be in the possession of the Social 
Security Administration.  Therefore, following an attempt to 
get said records, a new psychiatric examination should be 
scheduled.

The most recent treatment records regarding the veteran's 
schizophrenia were received by the RO in February 1996.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data reflecting treatment for the 
veteran's schizophrenia, since February 1996, must be 
obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
schizophrenia, subsequent to February 
1996, which have not already been 
associated with the claims file, should 
be obtained and made of record.  These 
should include records from the Durham 
VAMC. 

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for his schizophrenia since 
February 1996.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  The records 
requested should include copies of all 
treatment records from Gary H. Bachara, 
Ph.D., 2124 W. Nash St., Wilson, North 
Carolina 27894; Carolina Psychological 
Associates, 704 Keystone Court, 
Fayetteville, North Carolina 28304; John 
Umstead Hospital, Butner, North Carolina 
27509; Wilson-Greene Mental Health 
Clinic, P.O. Box 3756, Wilson, North 
Carolina 27893; and Cherry Hospital, 
Goldsboro, North Carolina 27530.  

3.  The RO should also request, from the 
Social Security Administration, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.

4.  The RO should schedule the veteran 
for a special VA psychiatric examination.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing, and a copy 
of this notification letter should be 
associated with the claims file. 

5.  The veteran should thereafter be 
afforded a VA psychiatric examination.  
The claims folder must be made available 
to the examiner and reviewed by him/her 
before the examination.  A copy of this 
Remand decision must be provided.  Such 
tests as the examiner deems necessary 
should be performed.  The examiner should 
then express the following opinions:

a.  Is it undebatable that 
schizophrenia was present before the 
veteran's entrance into the service 
in June 1976?  

b.  If so, is it at least as likely 
as not that the veteran's pre-
existing schizophrenia underwent an 
increase in severity during active 
duty?  If so, the examiner should 
opine as to whether it is 
undebatable that the increase in 
severity was due to the natural 
progress of the condition.  

c.  If schizophrenia was not 
indisputably present before service, 
is it at least as likely as not that 
it had its onset in service?  If 
not, when did schizophrenia have its 
onset?

d.  The reasons for any opinions 
expressed should be set forth in 
detail, as well any differences with 
the opinion(s) expressed by Dr. 
Bachara.

6.  Upon completion of the above, the RO 
should review all the evidence, and 
ensure that all the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, or the requested opinions are 
not provided, appropriate corrective 
action should be taken.  A new rating 
action should then be prepared, and the 
RO should enter its determination 
concerning service connection.  If that 
decision remains adverse to the veteran, 
he and his representative (if any) should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond to it before the case is returned 
to the Board for further review.

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

